Title: To James Madison from Louis-Marie Turreau de Garambouville, 31 August 1808
From: Turreau de Garambouville, Louis-Marie
To: Madison, James



Monsieur
Baltimore 31 Aoust 1808

La loi de l’Embargo a du produire des effets différents sur les relations commerciales et politiques des Etats maritimes de l’Europe & de l’Amérique.
Les auteurs de cette Loi auront connu Sans doute la nécessité d’interprêter ce document politique Selon les circonstances, et d’en calculer l’execution de manière qu’il pût atteindre et blesser également les interêts des Puissances dont on voulait interrompre les rapports avec ce Continent & les Antilles.
C’est à la Sagesse du Gouvernement que les Législateurs auront abandonné le Soin de régulariser et de modifier l’éxécution de cette Loi Sur la Situation actuelle des Etats de l’Europe relativement à l’Amérique, et aussi Sur la différence de leurs intérets et de leurs moyens maritimes.
Si cette distinction est écartée de l’esprit de la Loi, le mode uniforme de Son application fait éprouver à La France et à Ses Alliés toute la rigueur des mesures, et conserve à la Grande Bretagne tous les moyens de S’y Soustraire.
Cette observation, Monsieur, ne peut pas avoir échappé au Gouvernement fédéral, et Sans doute aussi elle était de nature à mériter toute l’attention du Ministre Plenipotentiaire de France.  Vous devez juger donc quelle a du être ma Surprise, lorsque j’ai acquis la certitude que votre Gouvernement loin de combiner l’éxécution de la Loi Sur un Systême qui en garantît l’impartialité, ajoutait à Sa rigueur, relativement à La France, des mesures qu’elle ne prés
Ce n’était point assez de refuser, après avoir permis la Sortie de Bâtiments Américains destinés à porter des Matelots malades en France, des dépêches dans les Colonies; Je n’ai pas même reςu de réponse à mes diverses demandes pour la Sortie de batiments devenus franςais pour celui du Beauty bâtiment de Philadelphie destiné pour l’Isle de France avec faculté de porter à la Guadeloupe des Matelots franςais et des dépêches dont le retard pouvait compromettre le Sort de la Colonie.  Il y a plus, le Directeur de la Douane de Baltimore a refusé la clearance à la Goëlette C construite avant la Loi de l’Embargo, appartenant à M. Duran Citoyen franςais, armée de Matelots franςais et Commandée par un Citoyen Franςais.
J’ai Sous les yeux la Loi de l’Embargo, et je n’y vois rien,  qui autorise ce refus.  Il est donc évident que Si votre Gouvernement  en interprêter le texte et en tirer des exceptions pour rendre Son éxecution Sévère, c’est contre La France et contre La France Seule que ces dispositions extra legem, ont été combinées et dirigées.
Et, cependant, quels Sont les effets de cette Loi contre l’Angleterre  Le Gouvernement fédéral ne peut pas ignorer que la Loi de l’Embargo est journellement et impunément enfreinte par les Anglais et leurs partisans.  Soit qu’on impute à l’impuissance des mesures de répression contre les  l’activité de cette interlopie; Soit qu’on l’attribue à l’invigilance ou à  des préposés aux Douanes, l’effet est le même, par rapport à la Grande Bretagne dont il Seconde tous les efforts de résistance, et par rapport à La France, dont il brise les moyens d’affaiblir Sa rivale par l’affaiblissement des Ses Colonies.
Au Surplus, Monsieur, après avoir du arrêter votre Attention Sur cet etat de choses, je me bornerai à vous prier de m’accuser réception des diverses lettres que j’ai eu l’honneur de vous écrire à ce sujet et qui Sont demeurées Sans réponse.  Un Silence absolu Sur des demandes formelles Semble S’éloigner de l’ordre des procédés & des convenances.  Il faut d’ailleurs, qu’après avoir exposé à mon Gouvernement combien Ses intérêts Sont lesés & par la Loi de l’Embargo et par les ordres qui doivent en règler l’exécution, je l’instruise également que ces ordres ne Sont dirigés, par le fait, que contre La France, puisqu’il est reconnu que l’Angleterre trouve dans ce pays-ci même tous les moyens de les enfreindre.  Agréez, Monsieur, l’assurance de ma haute Considération.

Turreau

